Name: 2011/889/EU: Commission Implementing Decision of 21Ã December 2011 as regards a Union financial aid for the year 2012 to European Union reference laboratories (notified under document C(2011) 9521)
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  health;  EU finance;  agricultural policy;  cooperation policy;  agricultural activity
 Date Published: 2011-12-28

 28.12.2011 EN Official Journal of the European Union L 344/39 COMMISSION IMPLEMENTING DECISION of 21 December 2011 as regards a Union financial aid for the year 2012 to European Union reference laboratories (notified under document C(2011) 9521) (Only the Danish, Dutch, English, French, German, Italian, Spanish and Swedish texts are authentic) (2011/889/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 31(1) and (2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) European Union reference laboratories may be granted a Union financial aid in accordance with Article 31 of Decision 2009/470/EC. (2) Commission Implementing Regulation (EU) No 926/2011 of 12 September 2011 for the purposes of Council Decision 2009/470/EC as regards Union financial aid to the EU reference laboratories for feed and food and the animal health sector (3) provides that the financial aid from the Union is to be granted if the approved work programmes are implemented effectively and that the beneficiaries supply all the necessary information within certain time limits. (3) The Commission has assessed the work programmes and corresponding budget estimates submitted by the European Union reference laboratories for the year 2012. (4) Accordingly, a Union financial aid should be granted to the European Union reference laboratories designated in order to co-finance their activities to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004. The Unions financial aid should be at the rate of 100 % of eligible costs as defined in Implementing Regulation (EU) No 926/2011. (5) For the six European Union reference laboratories designated within the Joint Research Centre, the relationship is laid down in an annual administrative arrangement supported by a work programme and its budget as the Joint Research Centre and the Directorate-General for Health and Consumers are both services of the Commission. (6) Implementing Regulation (EU) No 926/2011 lays down eligibility rules for the workshops organised by the European Union reference laboratories. It also limits the financial aid to a maximum of 32 participants, 3 invited speakers and 10 representatives of third countries in workshops. Derogations to that limitation should be provided in accordance with Article 15(4) of Implementing Regulation (EU) No 926/2011 to some European Union reference laboratories that need support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. Derogations can be obtained in case a European Union reference laboratory takes the leadership and responsibility when organising a workshop with another European Union reference laboratory. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (5), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Maisons-Alfort, France, for the analysis and testing of milk and milk products. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 328 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 23 000. Article 2 1. The European Union grants financial aid to the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven, the Netherlands, for the analysis and testing of zoonoses (Salmonella). For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 375 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 35 000. Article 3 1. The European Union grants financial aid to the Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), Vigo, Spain, for the monitoring of marine biotoxins. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 283 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 20 000. Article 4 1. The European Union grants financial aid to the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, for the monitoring of viral and bacteriological contamination of bivalve molluscs. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 284 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 23 000. Article 5 1. The European Union grants a financial aid to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Maisons-Alfort, France, for the analysis and testing of Listeria monocytogenes. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 458 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 23 000. Article 6 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), 23 avenue du GÃ ©nÃ ©ral-de-Gaulle, Maisons-Alfort Cedex, France, for the analysis and testing of Coagulase positive Staphylococci, including Staphylococcus aureus. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 356 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 23 000. Article 7 1. The European Union grants financial aid to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, for the analysis and testing of Escherichia coli, including Verotoxigenic E. Coli (VTEC). For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 285 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 22 000. Article 8 1. The European Union grants financial contribution to the Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Uppsala, Sweden, for the monitoring of Campylobacter. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 310 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 40 000. Article 9 1. The European Union grants financial aid to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, for the analysis and testing of parasites (in particular Trichinella, Echinococcus and Anisakis). For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 336 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 30 000. Article 10 1. The European Union grants financial aid to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Copenhagen, Denmark, for the monitoring of antimicrobial resistance. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 390 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 36 000. Article 11 1. The European Union grants financial aid to. the Animal Health and Veterinary Laboratories Agency (ex-VLA), Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 600 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 30 000. 3. By way of derogation from Article 15(4) of Implementing Regulation (EU) No 926/2011, the laboratory referred to in paragraph 1 shall be entitled to claim financial aid for attendance by a maximum of 50 participants at one of its workshops referred to in paragraph 2 of this Article. Article 12 1. The European Union grants financial aid to the Centre wallon de recherches agronomiques (CRA-W), Gembloux, Belgium, for the analysis and testing of animal proteins in feedingstuffs. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 575 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 30 000. Article 13 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), FougÃ ¨res, France for residues of certain substances referred to by Annex VII, Section I(12)(b) to Regulation (EC) No 882/2004. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 470 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 14 1. The European Union grants financial aid to the Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (BVL), Berlin, Germany, for residues of certain substances referred to by Annex VII, Section I(12)(c) to Regulation (EC) No 882/2004. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 470 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 15 1. The European Union grants financial aid to the Istituto Superiore di SanitÃ , Rome, Italy, for residues of certain substances referred to by Annex VII, Section I(12)(d) to Regulation (EC) No 882/2004. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 285 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 22 000. Article 16 1. The European Union grants financial aid to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany, for the analysis and testing of residues of pesticides in food of animal origin and commodities with high fat content. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 200 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 22 000. Article 17 The European Union grants financial aid to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Copenhagen, Denmark, for the analysis and testing of residues of pesticides in cereals and feedingstuffs. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 200 000. Article 18 The European Union grants financial aid to the Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Spain for the analysis and testing of residues of pesticides in fruits and vegetables, including commodities with high water and high acid content. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 447 000. Article 19 1. The European Union grants financial aid to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Stuttgart, Germany, for the analysis and testing of residues of pesticides by single residue methods. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 370 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 70 000. 3. By way of derogation from Article 15(4) of Implementing Regulation (EU) No 926/2011, the laboratory referred to in paragraph 1 shall be entitled to claim financial aid for attendance by a maximum of 80 participants at one of its workshops referred to in paragraph 2 of this Article. Article 20 1. The European Union grants financial aid to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany, for the analysis and testing of dioxins and PCBs in feed and food. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 450 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 60 000. Article 21 The European Union grants financial aid to the Laboratorio Central de Sanidad Animal de Algete, Algete (Madrid), Spain, for African horse sickness. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 110 000. Article 22 The European Union grants financial contribution to the Animal Health and Veterinary Laboratories Agency (ex-VLA), New Haw, Weybridge, United Kingdom, for Newcastle disease. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 85 000. Article 23 The European Union grants financial aid to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, for swine vesicular disease. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 90 000. Article 24 The European Union grants financial aid to the Danmarks Tekniske Universitet, VeterinÃ ¦rinstituttet, Afdeling for FjerkrÃ ¦, Fisk og Pelsdyr, Ã rhus, Denmark, for fish diseases. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 280 000. Article 25 The European Union grants financial aid to the Ifremer, La Tremblade, France, for diseases of bivalve molluscs. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 130 000. Article 26 1. The European Union grants financial aid to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, for bluetongue. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 259 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 60 000. Article 27 1. The European Union grants financial aid to the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hannover, Germany, for classical swine fever. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 295 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 50 000. Article 28 1. The European Union grants financial aid to the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain, for African swine fever. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 185 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 40 000. Article 29 1. The European Union grants financial aid to the Institute for Animal Health, Pirbright Laboratory, of the Biotechnology and Biological Sciences Research Council (BBSRC), Pirbright, United Kingdom, for foot-and-mouth disease. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 360 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 40 000. Article 30 The European Union grants financial aid to the Interbull Centre, Department of Animal Breeding and Genetics, Swedish University of Agricultural Sciences, Uppsala, Sweden, for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 150 000. Article 31 1. The European Union grants financial aid to the ANSES, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort, France, for brucellosis. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 280 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 18 000. Article 32 The European Union grants financial aid to the Animal Health and Veterinary Laboratories Agency (ex-VLA), New Haw, Weybridge, United Kingdom, for avian influenza. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 380 000. Article 33 1. The European Union grants financial aid to the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, for crustacean diseases. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 105 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 22 000. Article 34 1. The European Union grants financial aid to the ANSES, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses/Laboratoire dÃ ©tudes et de recherche en pathologie Ã ©quine, France, for equine diseases other than African Horse Sickness. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 525 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 30 000. Article 35 1. The European Union grants financial aid to the ANSES, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Nancy, France, for rabies. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 250 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 22 000. Article 36 The European Union grants financial aid to the Laboratorio de Vigilancia Veterinaria (Visavet) of the Facultad de Veterinaria, Universidad Complutense de Madrid, Madrid, Spain, for tuberculosis. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 285 000. Article 37 The European Union grants financial aid to the ANSES, Laboratoire de recherches sur la pathologie des abeilles, Sophia-Antipolis, France, for bee health. For the period from 1 January 2012 to 31 December 2012, that financial aid shall not exceed EUR 300 000. Article 38 The European Union grants financial aid to the Joint Research Centre of the European Commission, Geel, Belgium, for the following activities regarding the period from 1 January 2012 to 31 December 2012: (1) The activities related to heavy metals in feed and food; this aid shall not exceed EUR 237 000. (2) The organisation of the workshops by that laboratory, concerning the activities referred to in point 1; this aid shall not exceed EUR 22 000. (3) The activities related to Mycotoxins; this aid shall not exceed EUR 238 000. (4) The organisation of the workshops by that laboratory, concerning the activities referred to in point 3; this aid shall not exceed EUR 22 000. (5) The activities related to Polycyclic Aromatic Hydrocarbons (PAH); this aid shall not exceed EUR 227 000. (6) The organisation of the workshops by that laboratory, concerning the activities referred to in point 5; this aid shall not exceed EUR 22 000. (7) The activities related to additives for use in animal nutrition; this aid shall not exceed EUR 44 000. (8) The organisation of the workshops by that laboratory, concerning the activities referred to in point 7; this aid shall not exceed EUR 25 000. Article 39 The European Union grants financial aid to the Joint Research Centre of the European Commission, Ispra, Italy, for the following activities regarding the period from 1 January 2012 to 31 December 2012: (1) The activities related to material in contact with foodstuffs; this aid shall not exceed EUR 220 000. (2) The organisation of the workshops by that laboratory, concerning the activities referred to in point 1; this aid shall not exceed EUR 40 000. (3) The activities related to GMOs; this aid shall not exceed EUR 233 000. (4) The organisation of the workshops by that laboratory, concerning the activities referred to in point 3; this aid shall not exceed EUR 36 000. Article 40 The Unions financial aid referred to in Articles 1 to 39 shall be at the rate of 100 % of eligible costs as defined in Implementing Regulation (EU) No 926/2011. Article 41 This Decision is addressed to the laboratories specified in the Annex. Done at Brussels, 21 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 241, 17.9.2011, p. 2. (4) OJ L 209, 11.8.2005, p. 1. (5) OJ L 224, 18.8.1990, p. 19. ANNEX  Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94700 Maisons-Alfort, France,  Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Anthony van Leeuwenhoeklaan 9, Postbus 1, 3720 BA Bilthoven, The Netherlands,  Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), Vigo, Spain, Estacion Maritima, s/n, 36200 Vigo, Spain,  Laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS), Weymouth laboratory, Barrack Road, The Nothe, Weymouth, Dorset, DT4 8UB, United Kingdom,  Istituto Superiore di SanitÃ (ISS), Viale Regina Elena 299, 00161 Roma, Italy,  Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Ulls vÃ ¤g 2 B, SE-751 89 Uppsala, Sweden,  FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), BÃ ¼lowsvej 27, 1790 Copenhagen V, Denmark,  Animal Health and Veterinary Laboratories Agency (AHVLA); Weybridge, New Haw, Addelstone Surrey KT15 3NB United Kingdom,  Centre wallon de recherches agronomiques (CRA-W), chaussÃ ©e de Namur 24, 5030 Gembloux, Belgium,  Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES), Site de FougÃ ¨res, La Haute Marche, JavÃ ©nÃ ©, BP 90203, 35302 FougÃ ¨res, France,  Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit, MauerstraÃ e 39-42, 10117 Berlin, Germany,  Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Postfach 100462, BissierstraÃ e 5, 79114 Freiburg, Germany,  FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Afdeling for FÃ ¸devarekemi, MÃ ¸rkhÃ ¸j Bygade 19, 2860 SÃ ¸borg, Denmark,  Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Ctra. Sacramento s/n, La Canada de San Urbano, 04120 Almeria, Spain,  Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), SchaflandstraÃ e 3/2, 70736 Stuttgart, Germany,  Laboratorio Central de Sanidad Animal, Ministerio de Agricultura, PESCA y AlimentaciÃ ³n, Ctra. De Algete km. 8, Valdeolmos, 28110, Algete (Madrid), Spain,  AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom,  VeterinÃ ¦rinstituttet, Danmarks Tekniske Universitet, Afdelingen for FjerkrÃ ¦, Fisk og Pelsdyr, HangÃ ¸vej 2, 8200 Ã rhus N, Denmark,  Ifremer, avenue Mus-de-Loup, Ronce-les-Bains, 17390 La Tremblade, France,  Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Bischofsholer Damm 15, 30173 Hannover, Germany,  Centro de InvestigaciÃ ³n en Sanidad Animal, Ctra. De Algete a El Casar, Valdeolmos 28130, Madrid, Spain,  Interbull Centre, Department of Animal Breeding and Genetics SLU, Sveriges lantbruksuniversitet, Undervisningsplan E1-27; SE-750 07 Uppsala, Sweden,  ANSES, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, 23 avenue du GÃ ©nÃ ©ral-de-Gaulle, 94 706 Maisons-Alfort Cedex, France,  Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, The Nothe, Barrack Road, Weymouth, Dorset DT4 8UB, United Kingdom,  ANSES, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, site de Nancy, Domaine de PixÃ ©rÃ ©court, 54220 MalzÃ ©ville, France,  Visavet  Laboratorio de vigilancia veterinaria, Facultad de Veterinaria, Universidad Complutense de Madrid, Avda. Puerta de Hierro, s/n. Ciudad Universitaria, 28040 Madrid, Spain,  ANSES, Laboratoire de recherches sur la pathologie des abeilles, 105 Route des Chappes, les Templiers, 06902 Sophia Antipolis, France,  Joint Research Centre, Retieseweg 111, 2440 Geel (Belgium),  Joint Research Centre, Institute for reference materials and measurements, Food safety and quality, Via E. Fermi, 1, 21020 Ispra (Italy),  Joint Research Centre, Institute for Health and Consumer Protection, Unit: Physical and chemical exposures, TP 260, Via E. Fermi, 1, 21020 Ispra (Italy),  Joint Research Centre, Institute for Health and Consumer Protection, Biotechnology and GMOs Unit, Via E. Fermi, 1, 21020 Ispra (Italy).